*490Concurring Opinion.
Myers, J.
I concur in the conclusions of the main opinion for the reason that under the evidence most favorable to appellee’s contention, the fall of the tile ditch on appellant’s land, is only 14 inches in 700 feet from the mouth of the tile, and the top of the dam is 6 inches higher than the bottom of the tile, so that when the water is on a line with the top of the dam, it would back the water at least 300 feet in the tile, with an increasing backing’, as the water rises in the creek, even if the tile were clear, thus being a continuous wrong to appellant’s rights. Injunction should lie to prevent a continuing wrong, and to avoid a multiplicity of suits.